Title: To James Madison from James Leander Cathcart, 28 August 1806
From: Cathcart, James Leander
To: Madison, James



Sir
Boston Augt: 28th: 1806

I am happy to inform you that Mr. Mella Menni has changed his conduct since he has return’d.  His politenesss at present can only be equal’d by his inconsistency; he has promised to pay for the Merchandize which I had purchased by his order.  The Schooner with the Guns &ca. has arrived & at present I am in hopes to be enabled to inform you of his departure in six or eight days at farthest from this date.  I have the honor to continue with great respect Sir Your Obnt. Servt.

James Lear: Cathcart

